UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7346


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD JONES, a/k/a Little Head,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:08-cr-00282-F-3; 5:16-cv-00777-F)


Submitted:   January 17, 2017             Decided:   January 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Jones, Appellant Pro Se.       Stephen Aubrey West,
Assistant United States Attorney, Jonathan Philip Holbrook,
Tobin Webb Lathan, Banumathi Rangarajan, Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Jones seeks to appeal the district court’s order

and    judgment     denying     relief     on    his   28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial     showing         of    the     denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,       537     U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Jones has not made the requisite showing.                        Accordingly, we deny

a   certificate      of    appealability        and    dismiss      the    appeal.        We

dispense     with        oral   argument    because         the    facts     and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3